DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-6 of the remarks, filed 01/27/2022, with respect to claims 1-6 have been fully considered and are persuasive.  The 35 USC 102 rejection of 1-6 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein the diagnostic section outputs the test signal corresponding to an instruction for switching on state and off state of the relay, and specifies whether the fault occurs in the relay and specifies a type of the fault when the fault is occurred in the relay, in a case where the instruction for turning off the relay and the instruction for turning on the relay are input to the relay, in response to the monitoring signal corresponding to the test signal being observed, the diagnostic section determines the type of fault as a welding of the normally closed terminal, in a case where the instruction for turning off the relay and the instruction for turning on the relay are input to the relay, in response to the monitoring signal corresponding to the ground potential, the diagnostic section determines the type of fault as a welding of the normally open terminal, and in a case where the instruction for turning off the relay and the instruction for turning on the relay are input to the relay, in response to the monitoring signal corresponding to a power supply voltage applied to the normally open terminal, the diagnostic section determines the type of fault as a short circuit between the normally open terminal and the normally closed terminal.
Claims 4-6 depend from allowed claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2015/0179377 discloses a switching device, e.g., electronic relay, has actuator which receives mechanical input and facilitates generation of electrical toggle signal, in which, toggle signal causes switching module to switch state of switching unit.

US PUB 2015/0170860 discloses a relay circuit for electromechanical relay has control logic circuit which controls relay coil to actuate relay contacts to switch load at zero crossover point of load current such that voltage and current across relay contacts, is zero.

US PUB 2015/0028877 discloses a relay including processor providing control and/or monitoring.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858